Citation Nr: 0020895	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-39 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for bilateral hearing loss and PTSD.

In January 1995, the veteran requested that his claims file 
be transferred to the RO in Oakland, California, as he was an 
employee at the VA in Los Angeles, California.  Thus, 
jurisdiction of his claim was assumed by the RO in Oakland, 
California.

In March 1995, the veteran presented oral testimony before a 
Hearing Officer at the RO; a transcript of which has been 
associated with the claims file.

In July 1995, the Hearing Officer affirmed the determinations 
previously entered.

In October 1997, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for bilateral 
hearing loss and remanded to the RO the claim of entitlement 
to service connection for PTSD for additional development and 
adjudicative actions.

In February 1999, the RO denied entitlement to service 
connection for tinnitus.  The veteran did not submit a notice 
of disagreement as to this issue, and thus this claim is not 
otherwise considered part of the current appellate review.

In February 2000, the RO affirmed the denial of entitlement 
to service connection for PTSD.

In April 2000, the RO denied reopening the claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran did not submit a notice of disagreement as to 
this issue, and thus this claim is not otherwise considered 
part of the current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no competent evidence of stressor corroboration 
to support a diagnosis of PTSD resulting from military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 1991);  
38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of service (DD-214) shows he was trained 
in a specialty which was related to civilian laundering 
occupations.  He served in Vietnam from April 1967 to January 
1971.  He received a National Defense Service Medal, a 
Vietnam Service Medal, and a Republic of Vietnam Campaign 
Medal.  He is not, however, in receipt of a Combat 
Infantryman Badge, a Purple Heart Medal, or any decoration 
denoting combat.
A June 1994 VA psychological evaluation shows the veteran 
reported two traumatic events from his military experience.  
First, he stated while on a destroyer, he saw a mans' head 
get caught in the rear rotor of the helicopter, slicing off 
part of the head.  Second, he stated he was required to bag 
bodies and store them in refrigeration.  The veteran 
complained of sleeping difficulty, irritability with other 
people, feelings of hopelessness, and distressing memories of 
his combat experiences.  He also reported he felt that when 
people were laughing, they were laughing at him.

The examiner stated the veteran had symptoms of depressed 
mood, anxiety, impulse control problems, interpersonal 
disturbances, and suspiciousness.  He stated that such 
symptoms may be indicative of psychological problems other 
than PTSD.  He noted despite the veteran's distressing 
memories of combat experiences, which the veteran had 
interpreted as flashbacks, such flashbacks did not seem to be 
intrusive in nature.  The examiner stated the veteran did not 
report nightmares or true dissociative episodes.

A June 1994 VA psychiatric evaluation shows the veteran 
stated during his tour of duty in service, he saw many pilots 
who did not land and had fallen into the ocean.  He noted 
some of the bodies were never recovered.  The veteran stated 
he had seen a person walking towards a helicopter and that 
the helicopter blade had "sliced off his head."  He added 
he was given a duty to take care of the body bags and store 
them in the refrigerator.  The veteran stated he had 
recollections and dreams about these incidents.

The examiner stated it was his opinion that although the 
veteran did not have all the symptoms of a severe case of 
PTSD, he certainly had clinical symptoms of PTSD to meet the 
criteria for a diagnosis.

In March 1995 the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated he served on the USS 
Carpenter for two and one half years and then served on the 
USS Pickens for about eight months.  He stated he encountered 
combat while on the USS Carpenter and served on the USS 
Pickens in the laundry area.


The veteran stated he provided support by transferring 
individuals who had been hurt on board ship to other ships.  
He stated he witnessed a guy get killed by a helicopter when 
his head was hit by the blades and noted he knew him.  The 
veteran stated he assisted in picking up the remains of 
people who had gotten hit or blown up on a plane and had 
landed in the water.  He stated he saw about eight dead 
bodies while serving on board the ship.  He testified he 
would have intrusive thoughts about these incidents.

The veteran stated the ship he was on provided shore 
bombardments for the Marines and the Army.  He stated when he 
first came back from Vietnam, the first nine months were the 
worst.  The veteran noted he had had nightmares and would 
hear the sounds of gunshots.

The veteran complained that the VA psychologist spent only 15 
minutes examining him, where as the VA psychiatrist had spent 
an hour and a half.  His complaint was that the VA 
psychiatrist spent more time evaluating him than did the VA 
psychologist.

A January 1997 statement from the veteran shows he had been a 
"gopher" while on board the USS Carpenter, which included 
rescue maintenance and damage control.  He reported the 
helicopter incident again.  The veteran stated his life had 
been anything but normal since he had been in Vietnam and 
that he had become an explosive person as a result.  He 
described having nightmares and not having much of a social 
life.

In October 1997 the Board remanded the claim to the RO for 
additional development, to include the veteran giving more 
detailed information as to his stressors.  He submitted 
duplicate letters he had written to VA in January 1997, which 
addressed the helicopter incident.

The veteran submitted a statement from his fiancée, wherein 
she stated the veteran was a nervous and overly-cautious 
driver.  She stated he could not get a full night's rest and 
would get out of bed and stare out the window.  The veteran's 
fiancée added the veteran could not sit with his back to the 
door and loved to describe using a knife on an individual.

An August 1998 letter from the Unites States Armed Services 
Center for Research of Unit Records (USASCRUR) indicated that 
it was unable to verify the incident of a crew member being 
injured as a result of an accident involving a helicopter 
rotor.  The USASCRUR noted that the USS Carpenter 
participated in shore bombardment with 5"/38 caliber guns 
while on the gun line off the coast of Vietnam.

The USASCRUR stated that if the veteran would give more 
detailed information, to include the name of the person and 
the most specific date possible, it would attempt to verify 
that stressor.

In February 1999, the RO informed the veteran of what the 
USASCRUR had stated and gave him an opportunity to submit 
more detailed information.  The record reflects the veteran 
did not respond.

Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999);  38 C.F.R. § 3.303(d) 
(1999).

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims (the 
Court) determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the 
specified claimed in-service stressor.

The claims file contains diagnoses of PTSD as evidenced by VA 
hospitalization summary reports.  The veteran has stated only 
that he had engaged in combat.  He has been asked repeatedly 
by VA to submit his stressors.  The stressors he has 
submitted are vague.  He has reported that his unit received 
incoming fire.  However, initially, the veteran had reported 
not having engaged in combat.  

Regardless, the Board finds that the health care 
professionals who promulgated the diagnoses of PTSD have 
linked the disorder to events the veteran reportedly 
experienced while in service, and in particular while in 
Vietnam.  Thus, the Board finds the record establishes the 
first and third elements set out above.  38 C.F.R. 
§ 3.304(f).

Therefore, the claim of entitlement to service connection for 
PTSD in this appeal must be decided based upon the question 
of whether the in-service stressor(s) or Vietnam combat 
history reported by the veteran and relied upon by the 
competent medical professionals diagnosing PTSD occurred, as 
substantiated by competent corroborating evidence.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.

The Court has held that, "[i]t is the duty of the B[oard] as 
the fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 C.F.R. § 1154(b) (West 1991) 
and 38 C.F.R. § 3.304 (1999), as determined through 
recognized military citations or other service department 
evidence.


In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is confirmed, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence, and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  Zarycki, 6 Vet. App. at 98.

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  

The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  The Court 
found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective 
basis.

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
the sufficiency of the stressor is a medical determination, 
and therefore adjudicators may not render a determination on 
this point in the absence of independent medical evidence.

In making a claim for service connection, the claimant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the in-
service disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has held that a well-grounded claim for service 
connection for PTSD requires (1) medical evidence of a 
current PTSD disability; (2) medical or lay evidence 
(presumed credible for these purposes) of an in-service 
stressor; and (3) medical evidence of a link between service 
and the current PTSD disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); see Epps v. Brown, 9 Vet. App. 341, 
343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Grottveit, 5 Vet. 
App. at 93.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merit of an issue material to the determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

The Board must initially address the question of whether the 
claimant has presented evidence of a well-grounded claim of 
service connection.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The evidence, in brief, 
shows that the veteran has reported he engaged in combat 
while in Vietnam, he saw a man get killed by a helicopter, 
and he assisted in putting body parts in bag.  In a June 1994 
psychiatric evaluation report, the examiner entered a 
diagnosis of PTSD based upon the veteran's stressor of seeing 
a man killed by a helicopter and putting body parts in bags.

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible, and thus is well 
grounded.  Therefore, the Board must determine if VA has a 
further obligation to assist him, more than it already has, 
in the development of the claim.

The veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  The Board 
notes that in compliance with the October 1997 remand, the RO 
attempted to obtain additional service medical records.  The 
record reflects that no other service medical records were 
available.  



Additionally, following receipt of the letter from the 
USASCRUR as to the necessity for the veteran to submit more 
detailed stressors, the RO wrote to the veteran asking him to 
provide more detailed information.  No response was received 
by the veteran.

The Board thus finds that all relevant evidence necessary for 
an equitable disposition of the appeal has been obtained to 
the extent possible, and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

After having carefully reviewed the evidence of record, the 
Board concludes the preponderance of the evidence is against 
the claim of entitlement to service connection for PTSD.  
Specifically, the Board has determined that the veteran did 
not engage in combat with the enemy and thus is not entitled 
to the presumptions under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(f).  He did not receive any awards or decorations 
denoting participation in combat.  His military occupational 
specialty was related to civilian laundering occupations.

The veteran has stated his stressors involved his assisting 
picking up body pieces and placing them in bags and 
witnessing a man get killed from a helicopter rotor.  The RO 
has attempted to verify such stressors.  The USASCRUR stated 
it was unable to verify the stressors and asked for more 
information.  The RO informed the veteran of the need for 
additional information, to which the veteran did not respond.  
Thus, VA has been unable to verify the veteran's stressors.

The Board further finds the veteran's claim of entitlement to 
service connection for PTSD must be denied as the veteran's 
claimed stressors have not been corroborated by credible 
supporting evidence, and he has not provided information 
sufficient to attempt further verification of any claimed 
incidents.


The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

In short, the sole supporting evidence that the alleged 
stressful events occurred is the notation of the veteran's 
having reported such incidents at the times of his VA 
evaluations.  One VA examiner stated that the veteran's 
symptomatology did not warrant a diagnosis of PTSD, whereas 
the other VA examiner stated that the veteran had symptoms of 
PTSD, where a valid diagnosis could be made.

Additionally, a review of the available evidence in the 
claims file reveals no supporting lay statements from the 
veteran's fellow unit members or others who may have 
witnessed or participated in the alleged events.  

A non-combat veteran's lay testimony regarding in-service 
stressors is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence that the claimed stressors actually occurred.  
Cohen, 10 Vet. App. 128 (citing Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).

The Board also notes that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 396.

The Board is aware that in the letter from the USASCRUR, it 
noted that the USS Carpenter had participated in shore 
bombardment with 5"/38 caliber guns while on the gun line 
off the coast of Vietnam.  However, as the RO noted, the 
veteran never reported such a stressor.  His stressors have 
been only that he witnessed a man get killed by a helicopter 
and that he had to pick up body pieces and put them in bags, 
stressors which have not been verified through USASCRUR or 
any other credible supporting evidence.

The evidentiary record in this case clearly shows that a 
diagnosis of PTSD has not been substantiated, and there is no 
evidence that the veteran served in combat.  It must be noted 
that when the diagnosis of PTSD was entered, the examiner 
based it upon the uncorroborated stressors.

In summary, the veteran's military records show an 
occupational specialty not specifically linked to combat 
during active duty.  He is without combat awards or 
citations.  Nor is there support in either military records 
or statements by third parties as to the veteran's having 
served in combat in Vietnam.

The diagnosis of PTSD was based upon interviews with the 
veteran and on a history of alleged combat participation and 
symptomatology as related by him.  The Board is not bound to 
accept medical opinions which are based on a history supplied 
by the veteran, where that history is unsupported or based on 
inaccurate factual premises.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).

Moreover, the Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the veteran 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

In conclusion, the Board has determined that there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  West v. Brown, 7 Vet. App. 70, 79-80 
(1994).  Thus, there is no diagnosis of PTSD shown to be 
related to recognized military stressors.

In light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit of the 
doubt standard applied; the preponderance of the evidence is 
against the claim of service connection for PTSD and the 
veteran's appeal is denied.  38 C.F.R. § 3.304(f).

The Board notes it has determined the veteran's claim for 
entitlement to service connection for PTSD is well grounded 
and that VA has fulfilled its duty to assist in adjudicating 
this claim.  Thus, the Board need not address the veteran's 
representative's arguments in the July 2000 informal hearing 
presentation that the Board should well ground the claim and 
remand it for additional development.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

